—Kane, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered July 10, 1984, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Pursuant to a negotiated plea arrangement, defendant pleaded guilty to the crime of attempted robbery in the second degree. He was then sentenced as a second felony offender to an indeterminate prison term of 2 to 4 years. This was the bargained-for sentence.
On appeal, defendant contends that his plea should be vacated. However, having failed to move to vacate his plea before County Court, defendant has not preserved the issue for our review as a matter of law (see, People v Pascale, 48 NY2d 997, 998; People v Bell, 47 NY2d 839, 840; People v Vicks, 91 AD2d 1052), and reversal is not warranted in the interest of justice on this record.
We have examined the other issues raised in this appeal *933and find them to be without merit. The judgment must, therefore, be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Main, Yesawich, Jr., and Levine, JJ., concur.